DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for spraying water in claim s 5 and 6..
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boothe et al. (US 8,671,647).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Boothe as teaching:
an elastomer drying method of drying elastomer (see title and abstract) comprising: 
spraying water to an inner surface of a wall forming a drying chamber (expressly disclosed in column 22 line 59 through column 23 line 9 wherein the disclosed dryer housing meets the claimed drying chamber because both have the same structure and function) for drying in-process elastomer so that the inner surface of the wall is wetted with the water (expressly disclosed in column 23 lines 30-43 wherein the disclosed spray and dry teaching meets the claimed water spray because both have the same structure and function).  Boothe also discloses the claimed water sprayed to an upper portion of the inner surface of the wall and is dropped along the inner surface of the wall so as to wet the inner surface of the wall (inherently disclosed by Boothe because gravity acts to drop water sprayed on a wall surface), drying elastomer by the elastomer drying method (inherent because drying will occur by a drying method as claimed).
Claims 5, 8, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malucelli et al. (US 8,940,206).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Malucelli as teaching:

a drying chamber into which an in-process elastomer is input for drying the elastomer therein (expressly disclosed in column 7 lines 59-64); and 
water spray means for spraying water to an inner surface of a wall of the drying chamber so as to wet the inner surface of the wall. (expressly disclosed in column 7 lines 21-28).  Malucelli also discloses the claimed the elastomer drying apparatus (see title and abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Boothe,  Boothe discloses the claimed invention, as rejected above, except for the recited chamber drying temperature.  It would have been an obvious matter of design .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Malucelli in view of Boothe. Malucelli discloses the claimed invention, as rejected above, except for the recited spray nozzle.  Malucelli, another drying apparatus, discloses that feature at column 23 line 60 through column 24 line 5.  It would have been obvious to one skilled in the art to combine the teachings of Malucelli with the teachings of Boothe for the purpose of spraying water towards a wall by use of a nozzle for optimum water distribution along a vertical surface. 
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Malucelli in view of Vero et al. (US 5,070,624). Malucelli discloses the claimed invention, as rejected above, except for the recited extruder and conveyor.  Vero, another drying apparatus, discloses that feature at column 4 lines 25-44.  It would have been obvious to one skilled in the art to combine the teachings of Malucelli with the teachings of Vero for the purpose of pushing an elastomer from an extruder in a drying device.  Furthermore, Malucelli in view of Vero perform the invention as claimed, except for the recited temperature range.  It would have been an obvious matter of design choice to recite the claimed temperature parameters since the teachings of Malucelli in view Vero would perform the invention as claimed, regardless of the specific values and applicants have not claimed or specified the criticality of that feature as being necessary for patentability.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References A, B, N, and O are patent publications from the same inventive entity as the current application.  References D, E, and G all teach drying methods and apparatus.  These references may teach one or more claim elements but do not rise to a level of anticipation or obviousness such that a rejection would be proper or reasonable under current Office practice and procedure.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875.  The examiner can normally be reached on M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007 and Kenneth Rinehart who can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wednesday, January 13, 2021
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753